DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is the responsive to the communication filed on 02/14/2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.
 

 			Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 02/14/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to a method of One of the various aspects of the invention is related to suggesting various techniques for improving the tamper-resistibility of hardware. The tamper-resistant hardware may be advantageously used in a transaction system that provides the off-line transaction protocol. Amongst these techniques for improving the tamper-resistibility are trusted bootstrapping by means of secure software entity modules, a new use of hardware providing a Physical Unclonable Function, and the use of a configuration fingerprint of a FPGA used w ithin the tamper-resistant hardware.
 
	Independent claims 1, and 6, recite the uniquely distinct features of “ one or more sensors for sensing the back-scatter of the excitation in form of the physical measurand in a contactless and/or contact-based manner, and wherein the cocoon influences the back-scatter of the excitation sensed by the sensors in a way unique to the tamper-protected semiconductor module.”

The closest prior art, (Fench et al US 2011/0174999), discloses galvanic isolation of a first electrical system that is formed in a semiconductor substrate and that includes first electrical circuitry that operates at a first voltage level and a second electrical system that is formed in the semiconductor substrate and that includes second circuitry that operates at a second voltage level that is different than the first voltage level. The system comprises: a dielectric galvanic isolation barrier formed in the semiconductor substrate between the first electrical system and the second electrical system; one or more optical emitters formed in the semiconductor substrate as part of the first electrical system and that generates light pulses that are transmitted through the dielectric galvanic isolation barrier to the second electrical system; one or more optical receivers formed in the semiconductor substrate as part of the second electrical system and adapted to receive light pulses transmitted through the dielectric galvanic isolation barrier; a clock generator formed in the semiconductor substrate as part of the first electrical system and that provides a clock signal to the one or more optical emitters to define the light pulses generated by the optical emitters; power circuitry formed in the semiconductor substrate as part of the first electrical system and that provides a power signal; and a transformer structure formed on the semiconductor substrate and adapted 
The closest prior art, (Frhart US 2011/0002461) discloses securing an integrated circuit chip used for biometric sensors, or other electronic devices, by utilizing a physically unclonable function (PUF) circuit. These PUF functions are in turn used to generate security words and keys, such as an RSA public or private key. Such a system can be used to protect biometric security sensors and IC chips, such as fingerprint sensors and sensor driver chips, from attack or spoofing. The system may also be used in an efficient method to produce unique device set-up or power-up authentication security keys. These keys can be generated on a low frequency basis, and then frequently reused for later security verification purposes. In operation, the stored keys can be used to efficiently authenticate the device without the need to frequently run burdensome security key generation processes each time, while maintaining good device security.

 	
However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 1, and 6. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 



 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496